— Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered November 19, 1981, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon his guilty plea, and imposing sentence.
Judgment affirmed.
Defendant’s claim, that his video-taped statement was involuntary because at the time he made such statement he was suffering from narcotics withdrawal, was raised for the first time on this appeal and, thus, has not been preserved for review (see People v Dancey, 57 NY2d 1033). We have considered defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Brown, Boyers and Eiber, JJ., concur.